Case 2:16-cv-05481-DSF-SHK Document 77 Filed 05/20/20 Page 1 of 1 Page ID #:479




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


 KHAALIQ BINNS                                        CASE NUMBER:


                                      PLAINTIFF(S)                      2:16−cv−05481−DSF−SHK

        v.

 D. ASUNCION, et al.


                                     DEFENDANT(S)                 NOTICE OF FILING OF
                                                               MAGISTRATE JUDGE’S REPORT
                                                                 AND RECOMMENDATION



 TO:         All Parties of Record
          You are hereby notified that the Magistrate Judge's Report and Recommendation has
 been filed on May 20, 2020 .
           Any party having Objections to the Report and Recommendation and/or order shall,
 not later than June 9, 2020 , file and serve a written statement of Objections with points and
 authorities in support thereof before the Honorable Magistrate Judge Shashi H.
 Kewalramani . A party may respond to another party’s Objections within 14 days after being
 served with a copy of the Objections.

           Failure to object within the time limit specified shall be deemed a consent to any
 proposed findings of fact. Upon receipt of Objections and any Response thereto, or upon
 expiration of the time for filing Objections or a Response, the case will be submitted to the
 District Judge for disposition. Following entry of Judgment and/or Order, all motions or other
 matters in the case will be considered and determined by the District Judge.
           The Report and Recommendation of a Magistrate Judge is not a Final Appealable
 Order. A Notice of Appeal pursuant to Federal Rules of Appellate Procedure 4(a)(1) should
 not be filed until entry of a Judgment and/or Order by the District Judge.



                                                     CLERK, UNITED STATES DISTRICT COURT

 Dated: May 20, 2020                                 By: /s/ Danalyn Castellanos
                                                        Deputy Clerk
 M−51A (12/09)          NOTICE OF FILING OF MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
